UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7113


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYRONE SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:01-cr-00092-jct-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Smith, Appellant Pro Se. Jean Barrett Hudson, Assistant
United States Attorney, Charlottesville, Virginia, Craig Jon
Jacobsen,   I,  Assistant  United States   Attorney,  Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone     Smith       appeals     the   district     court’s     order

denying   his    motion     for   reduction    of   sentence    pursuant    to    18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.         Accordingly, we affirm.           United States v.

Smith, No. 7:01-cr-00092-jct-1 (W.D. Va. June 24, 2008).                         See

United States v. Hood, 556 F.3d 226 (4th Cir. 2009).                       We deny

Smith’s motion to consolidate and appoint counsel.                    We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials     before    the    court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2